Citation Nr: 0602664	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to June 14, 2002 for 
the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  The veteran's military service included a 
four month period during which the veteran was held by enemy 
forces as a Prisoner of War (POW)

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which denied the veteran entitlement to 
effective date earlier than June 14, 2002 for the grant of a 
TDIU.

In December 2005, the veteran appeared at the RO and 
presented testimony in support of his claim at a video 
conference hearing with the undersigned acting Veterans Law 
Judge.  A transcript of the veteran's testimony has been 
associated with his claims file. 


FINDINGS OF FACT

1. The veteran's initial claim of entitlement to service 
connection for various disabilities was denied by rating 
action of the RO in October 1989. The veteran did not appeal 
this decision; thus, it became final.

2. The grant of a TDIU was based on a claim for service 
connection for various disabilities received on June 14, 
2002.

3. There was no informal claim, formal claim, or written 
intent to file a claim for service connection for any 
disorder between October 1989, and June 14, 2002.





CONCLUSION OF LAW

The criteria for an effective date prior to June 14, 2002, 
for a TDIU are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp 
2005).  In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim. Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted a total disability rating for compensation 
purposes based on individual unemployability.  Accordingly, 
this issue represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005)). The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for various disorders from which the 
grant of TDIU ensued in October 2002, and as such, the claim 
currently on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim. 38 
U.S.C.A. § 5103A (a), (b) and (c). In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal. The veteran maintains that the effective 
date of his award of TDIU should be when he filed a claim in 
November 1988 seeking entitlement to service connection for 
various disabilities. The veteran has not identified any 
additionally available evidence for consideration in his 
appeal. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby). The Board thus finds 
that VA has done everything reasonably possible to notify and 
assist the veteran and that the record is ready for appellate 
review.



Factual Background

In November 1988, the veteran's initial Application for 
Compensation or Pension (VA Form 21-526) seeking service 
connection for various disabilities was received by the RO.  
Following VA examinations conducted between February and 
August 1989, the RO adjudicated the veteran's claims and by a 
rating action dated in October 1989 denied entitlement to 
service connection for any of the veteran's claimed 
disabilities.  The veteran was notified of this determination 
by the RO that same month and advised of his appellate 
rights.  The veteran did not appeal this action.

Thereafter statements were received by the RO on June 14, 
2002 from the veteran's representative and the veteran 
requesting further consideration of the veteran's claims for 
service connection for various disabilities, to include post 
traumatic stress disorder (PTSD) not previously claimed.

By rating action in October 2002, the RO granted the 
veteran's claims for service connection for PTSD, rated 70 
percent disabling, hypertension rated 10 percent disabling, 
degenerative joint disease of the left knee, rated 10 percent 
disabling, degenerative joint disease of the left hip, rated 
10 percent disabling, degenerative joint disease of the right 
knee rated 10 percent disabling, and 10 degenerative joint 
disease of the right hip, rated 10 percent disabling. The RO 
also granted the veteran a TDIU and assigned an effective 
date of June 14, 2002.

It is the veteran's contention as shown by his statements and 
testimony, that he should be granted an effective date in 
November 1988 when he first filed his claim for service 
connection for various disabilities. The veteran asserts that 
his physical condition in November 1988 was basically the 
same as when the RO favorably considered his claim in October 
2002. He maintains that he failed to appeal the October 1989 
rating action as he felt angry and betrayed and was unaware 
at the time that he could obtain assistance with his claims 
from a Veteran's Service Organization.


Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).

Except as otherwise provided, the effective date of an 
evaluation based on an original claim, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim. 38 
C.F.R. § 3.400(o)(2).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service- 
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16.

Analysis

As noted above, the RO denied the veteran's initial claim for 
service connection for various disabilities in an October 
1989 rating action. The veteran was informed of the denial 
and he did not complete an appeal within one year of notice 
of that decision. Accordingly, that determination is final. 
38 U.S.C.A. § 7105 (West 2002). Because the veteran did not 
appeal that decision, the veteran may not now be granted an 
effective date in November 1988, regardless of how disabled 
he was at that time. 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an effective date earlier than June 14, 2002, for the 
total rating for compensation based upon individual 
unemployability.

As discussed above, the October 1989 rating decision which 
denied the veteran service connection for various 
disabilities is final. The next time the veteran submitted a 
claim of any kind was on June 14, 2002. As set out above, in 
claims for increased evaluations the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date. Otherwise, the date 
of receipt of the claim controls. 38 C.F.R. § 3.400(o)(2).

The Board has carefully reviewed the evidence in the interim 
between the October 1989 rating decision and the veteran's 
claims for service connection received on June 14, 2002.  
However, there is nothing in the record, let alone medical 
evidence or a statement from the veteran that would have led 
an adjudicator to conclude that the veteran had submitted an 
informal claim for service connection for his claimed 
disabilities upon which a total rating for compensation based 
upon individual unemployability could be granted during that 
time.  Furthermore, the record does not include evidence 
which would support the conclusion that, prior to June 14, 
2002, it was factually ascertainable that an increase in the 
veteran's disabilities had occurred so as to warrant an award 
for TDIU.


Accordingly, the assignment of an effective date earlier than 
June 14, 2002, for the award of a total rating for 
compensation based upon individual unemployability is not 
warranted.  As there is no doubt to be resolved, the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than June 14, 2002, 
for the grant of entitlement to a TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


